Citation Nr: 0828686	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  00-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a personality disorder.  In July 2003, 
the Board remanded the claim for additional development.  In 
May 2005, the veteran testified before the Board at a hearing 
that was held at the RO.  The Board again remanded the claim 
for additional development in November 2005.


FINDING OF FACT

The veteran's diagnosed personality disorder is not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

On examination prior to entry into service in April 1983, no 
evidence of a psychiatric disorder was found.  In a report of 
medical history submitted at enlistment in April 1983, the 
veteran stated that he did not have a history of trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.

Because the veteran's entrance examination in this case did 
not find evidence of a psychiatric disorder, and no other 
material evidence indicates that the veteran had a 
pre-existing psychiatric disorder, the veteran is entitled to 
a presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  There is no evidence that shows 
the veteran was diagnosed with or suffered from a psychiatric 
or personality disorder prior to entering service.  While 
service medical records demonstrate a finding that the 
veteran had a personality disorder prior to his entrance into 
service, and the veteran, in testimony before the RO and the 
Board, acknowledged receiving psychiatric treatment prior to 
entering active service, no records of such treatment have 
been associated with the file, and the veteran's testimony 
regarding his history with psychiatric symptoms prior to 
service alone is insufficient to except him from this 
presumption.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a layperson is generally not capable of 
providing diagnosis or opining on a matter requiring 
knowledge of medical principles).  Therefore, the veteran is 
presumed to have been sound upon entry into service.

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed a psychiatric 
disorder during active service.  Service medical records show 
that in March 1984, the veteran reported to sick call with 
concerns about his "mental health."  It was noted that he 
had been at sea for one month, and missed his wife and child 
in Puerto Rico.  Mental status examination revealed a full 
affect and no evidence of a thought disorder.  He denied 
experiencing homicidal or suicidal ideations.  The assessment 
was mild situational anxiety.  The veteran was reassured and 
referred to the chaplain.  

In August 1984, the veteran returned to sick call, requesting 
psychiatric evaluation and counseling.  He reported a 
traumatic experience in high school where he had to hold down 
another student who was "out of control."  The veteran 
stated that he thought the student was mentally ill.  The 
episode markedly affected the veteran, causing him to be 
afraid of both the student and becoming like the student.  He 
stated that he sought counseling through the school after the 
incident, and had subsequently been intermittently treated by 
various psychiatrists, and through a vocational 
rehabilitation program.  He stated that he was interested in 
receiving psychiatric treatment through the Navy, as he was 
unable to afford civilian treatment.  He described his 
current problem as having "high potential," but not living 
up to his potential.  He stated that he had had high test 
scores, but had been unable to function effectively in jobs.  
He estimated that he had had 20 different jobs.  He also 
described experiencing cyclic mood swings, where he would go 
through periods of depression, although he noted that these 
were not severe enough to produce suicidal ideation, 
alternating with periods where he felt fine.  He stated that 
he felt a great deal of pressure and responsibility to 
support his wife and child, and noted that there may be a 
second child coming.  He additionally described feeling 
pressure to care for his father's two young children, stating 
that he did not feel they were being properly cared for.  He 
stated that he did not like being in the Navy, but was unsure 
about what other type of work was available to him, without a 
college degree.  Examination revealed a normal affect and 
anxious mood.  The veteran was assessed with anxiety and an 
adjustment disorder related to difficulty coping with 
feelings of responsibility, fears of inadequacy, 
ineffectiveness.  He was additionally noted to possibly be 
overly dependent on psychiatrists due to a long-term 
treatment history.  He was referred for psychiatric 
evaluation in effort to determine whether counseling would be 
appropriate.

On psychiatric evaluation five days later, the veteran 
reported a 14-year history of intermittent psychiatric 
treatment for multiple problems concerning anxieties, 
feelings of inadequacy, ineffectiveness, not living up to his 
potential, and difficulty coping with responsibility.  He 
stated that he felt he was in need of further psychiatric 
counseling.  He complained of not knowing where he was 
"going," and feeling dissatisfied with his life's course.  
He felt much pressure related to his wife and child.  He 
described himself as indecisive, mistrustful, and 
periodically depressed.  He described his moods as "up and 
down," with many swings.  He expressed a goal of feeling 
more consistent, and more comfortable with himself.  He 
stated that he felt he did not handle problems well and that 
he had much anger that he was unable to channel as he would 
like.  He spoke of violent and aggressive impulses which he 
was able to resist with difficulty.  He complained of anger 
displaced from other situations onto his family.  He reported 
a history of having had many different jobs, none of which 
had fit him.  He additionally reported not having obtained 
his college degree, as a result of his failure to complete 
courses.  He stated that he had enlisted in the Navy as 
result of his business failure.  He stated that he had not 
found to the Navy to be what he expected, stating that he had 
initially eaten and slept poorly, with all of the hard work.  
He additionally expressed frustration with his difficulty 
with the English language.  He denied experiencing suicidal 
ideation but stated that he felt he was sick and did not want 
to live as an abnormal person.  He stated that at times he 
felt that he did not care about anything, and that he spent a 
lot of time fantasizing about tragedies befalling himself and 
his family.

Mental status examination revealed an alert, oriented, 
serious male in neat uniform.  His psychomotor activity and 
speech were observed to be within normal limits.  His mood 
was mildly dysphoric, with a constricted mid-range affect.  
There was no disorder of thought form or content.  Memory and 
cognitive functions were determined to be grossly intact.  
Insight and judgment were superficially intact but were 
influenced by characterologic traits or defenses with denial, 
dependency, and much self-incrimination.

The assessment was mixed personality disorder with dependent 
and inadequate features.  He was noted to have had a life-
long pattern of non-achievement of his fantasized goals with 
self-doubt, failure to complete projects, and indecisiveness.  
There were also obsessive-compulsive features which also 
seemed to hold him inertia-bound.  He was determined to be 
psychiatrically fit for duty.  He was returned to duty, with 
no psychiatric follow up indicated.

The next record of treatment related to psychiatric problems 
is dated in April 1985.  At that time, the veteran reported 
to sick call, stating that he had been receiving private 
psychiatric treatment, and that the private psychiatrist 
wanted to prescribe the veteran anti-depressants.  The 
veteran wanted to ensure that this was reflected in his 
records.  He did not bring any records associated with the 
private treatment.  His previous psychiatric review was noted 
to be consistent with the veteran's current status.  He was 
again assessed with a mixed personality disorder, with no 
psychiatric treatment or follow-up indicated.  It was 
requested that he obtain records of his private psychiatric 
care and bring them to the clinic, at which time they would 
be reviewed, and his case considered further.  In response to 
this request, the veteran's private psychiatrist, Raymond 
Iglecia, M.D., submitted a letter to the veterans' Lieutenant 
Commander, in which he stated that he was treating the 
veteran for a history of depressive behavior.  Dr. Iglecia 
noted that although a lot of the veteran's symptomatology 
seemed to be reactive in nature, he felt that the veteran 
could benefit from a trial of anti-depressant medication, 
particularly as reactive depression could very quickly become 
biological in nature when it was of longstanding duration.  

In response to this letter, in May 1985, the veteran was 
again scheduled for psychiatric evaluation.  At that time, he 
was determined to have a long history of over-dependence on 
psychiatrists and counselors to direct his life and to allow 
him to continue with low self esteem by allowing him to not 
accept responsibility for his actions.  He reported a "life-
long" history of subjective "depression," "low energy," 
and "no interests," which resulted in a lack of goals and 
not knowing what he wanted.  He stated that he needed to 
"find himself," and to "organize" his feelings.  He stated 
he would like a psychiatrist help him find his goals.  

He reported that he had first received psychiatric care while 
in high school, following a disturbing incident with another 
student.  He had since intermittently been under psychiatric 
care.  Most recently, he was being seen by a civilian 
psychiatrist.  He denied prior pharmaceutical treatment for 
psychiatric problems, and denied a history of suicidal 
gestures.  He denied experiencing sleep problems and 
anhedonia, but did complain of needing to set the alarm early 
enough to be able to find parking.  He described some 
increase in appetite, and denied a change in libido.  He 
similarly denied feelings of guilt, hopelessness, or 
helplessness, and denied experiencing suicidal ideations.  He 
expressed motivation to do well in the Navy, and to go for 
the Officers program.  He stated that he was studying for the 
test while waiting for his evaluation.  He stressed that his 
main motivation for seeking psychiatric treatment currently 
was to "find" himself.  

Mental status examination revealed him to be alert, fully 
oriented, cooperative, with intact memory and personal care.  
His speech and motor functions were within normal limits.  
His affect was full range, with a mood ranging from anxious 
to cheerful.  There was no disorder of thought content or 
form.  There were no perceptual abnormalities observed.  
Insight and judgment were determined to be intact.  

The assessment was mixed personality disorder with dependent 
and borderline traits.  He was determined to be 
psychiatrically fit for full duty.  There were no psychiatric 
contraindications to any administrative or disciplinary 
procedures.  It was not felt that the veteran would benefit 
from antidepressant medication, as he was not felt to be a 
candidate for them, as his current difficulties represented a 
continuation of life-long characterological difficulties.  No 
further psychiatric care was indicated.  The veteran's case 
was discussed with the Assistant Chairman of the mental 
health program, who agreed with the assessment.

The next record of treatment related to psychiatric problems 
is dated in June 1986.  At that time, the veteran reported to 
sick call, stating that he wanted it reflected in his medical 
records that he had been prescribed antidepressant medication 
by his private psychiatrist.  

The remainder of the veteran's service medical records are 
negative for further psychiatric complaints.  On examination 
in July 1986, the veteran complained of frequent trouble 
sleeping and depression and excessive worry.  Examination, 
however, revealed no evidence of psychosis, or any other 
psychiatric disorder.  It was noted that he had been 
diagnosed with a personality disorder with dependent and 
borderline traits in 1985.  That notwithstanding, he was 
determined to be fit for duty at sea and/or shore, foreign 
service, or in the field, and for separation from active 
duty.

Review of the veteran's service medical records thus does not 
show that the veteran was diagnosed with an acquired 
psychiatric disorder during service or that he was treated 
for such a disorder during service.  Rather, a review of the 
records shows only that the veteran was diagnosed with a 
personality disorder, and that he requested psychiatric 
therapy therefore, which he was denied.  Contemporaneous 
evidence shows that the veteran was treated for "reactive 
depression," for which he was prescribed anti-depressant 
medication by a private physician.  Significantly, however, 
the veteran was not diagnosed with a formal psychiatric 
disorder by this physician either.  The Board can therefore 
not conclude, from a review of the service medical records, 
and contemporaneous private records, that the veteran had or 
developed an acquired psychiatric disorder during service.  
Rather, the record reflects only the diagnosis of a 
personality disorder during the veteran's period of a active 
service.  It is significant that throughout the veteran's 
period of service, he was found to be fit for full duty.

As a chronic acquired psychiatric disorder in service has not 
been established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection of any psychiatric disorder.  38 C.F.R. 
§ 3.303(b).  The first pertinent post-service evidence of 
record is dated in July 1988, when the veteran sought to 
transfer from the Navy Reserve to the regular Navy.  The 
veteran's health record was evaluated with regard to his 
history of a personality disorder in conjunction with this 
request.  While no specific rationale was given, it was 
determined, after a review of his record, that a return to 
active duty was not best for the veteran, or for the active 
Navy.  The veteran was, however, qualified to remain in the 
Reserve.

The next evidence pertaining to treatment of a psychiatric 
disorder is dated in September 1995, when the veteran was 
referred by his employer for psychiatric evaluation as a 
result of problems at work.  The referral was prompted by the 
veteran's showing his employer his in-service psychiatric 
evaluations as result of which he had been diagnosed with a 
personality disorder.  The veteran underwent three clinical 
evaluations, as a result of which he was assessed with a 
nonspecific personality disorder.  The evaluating 
psychologist noted that in this respect, he agreed with the 
in-service psychiatric evaluation, as a result of which the 
veteran had been diagnosed with "mixed personality disorder 
with dependent and borderline traits," although the 
psychologist did not agree that the veteran demonstrated 
dependent traits.  Cognitive psychotherapy was recommended.

Subsequently, the veteran sought private psychiatric 
treatment.  In October 1995, his treating psychologist, Celia 
Rodriguez, M.D., submitted a letter to the veteran's 
employer, requesting that the veteran be granted one year of 
leave without pay, in effort to avoid work-related 
exacerbation of the personality disorder with which he had 
been diagnosed.

Private psychiatric treatment records dated from October 1995 
to December 1996 show that in December 1996 the veteran was 
assessed with clinical depression, either biologic or 
neurotic in origin.  Treatment records dated from March 1997 
to August 1998 show that the veteran received therapy, but do 
not demonstrate specific diagnoses related to his condition.

In August 1998, the veteran underwent private psychiatric 
evaluation by his treating psychiatrist.  As a result of the 
evaluation, the veteran was diagnosed with dysthymic disorder 
and a mixed personality disorder.  The veteran did not 
discuss his military service during the evaluation, and the 
psychiatrist did not relate either disorder to his period of 
active service.

Treatment records dated from August 1998 to July 1999 show 
that the veteran received therapy, but do not demonstrate 
specific diagnoses related to his condition.

In August 1999, the veteran's treating psychiatrist, Celia 
Rodriguez, M.D., referred the veteran for evaluation by 
Augusto de Jesus, a psychologist, in order to help her reach 
the proper diagnosis for the veteran.  The veteran underwent 
three days of psychiatric evaluation by Dr. de Jesus, as a 
result of which he was diagnosed with borderline personality 
disorder.  In an August 1999 letter to VA, Dr. de Jesus noted 
that he had discussed his conclusions with Dr. Rodriguez, and 
that she agreed with the diagnosis.

The next evidence of record pertaining to treatment for 
psychiatric problems in dated in August 2000, when the 
veteran sought VA treatment for "depression" that had 
originated in service.  The veteran reported that he had 
received private psychiatric treatment for depression during 
active service.  He noted, however, that he had been 
diagnosed with a personality disorder by Navy physicians, 
rather than depression.  The VA physician noted that the 
veteran, at the time of the August 2000 evaluation, reported 
that he had always been depressed, even before entering the 
military, and that his military service had worsened his 
depression.  For this reason, the veteran felt that his 
depression should be service-connected.  Significantly, the 
VA physician did not render a diagnosis, and did not offer an 
opinion as to whether any current psychiatric disorder was 
related to his period of active service.

The veteran underwent VA examination in May 2003.  At the 
time of the examination, the veteran reported a history of 
having received psychiatric treatment during high school, 
prior to his enlistment in the military.  He stated that 
during service he continued to receive some psychiatric 
treatment, and had been recommended antidepressant medication 
by a private psychologist, but had not been allowed to take 
them as a result of his status of serving on a ship.  He 
stated that he felt his psychiatric problems had worsened 
during his period of active service.  The examiner noted that 
despite the veteran's complaint of his psychiatric disorder 
having worsened during service, he had not been diagnosed 
with a psychiatric disorder in service (only a personality 
disorder) and that he had served his full four-year term, and 
many years in the Reserve following his separation from 
service.  

The veteran described his post-service psychiatric history as 
involving difficulty getting along with supervisors at work, 
resulting in a much varied work history, as well as 
difficulty interacting with people in general.  

Mental status examination revealed a slightly depressed and 
anxious mood with a constricted affect.  His speech was noted 
to be clear and coherent.  His attention, concentration, and 
memory were determined to be fair.  There was no evidence of 
any hallucinations or delusions.  He denied experiencing 
suicidal or homicidal ideations.  His insight and judgment 
were determined to be poor.

Examination of the veteran resulted in "no gross 
diagnosis."  He was assessed with a personality disorder, 
not otherwise specified, with borderline, passive-dependent, 
and paranoid features.  The examiner noted that while the 
record reflected that the veteran had presented with 
depression as an emotional reaction to his experiences and 
perceptions, this depression did not meet the criteria for a 
clinical diagnosis of depression.  Rather, this depression 
was part of his characterologic disorder (personality 
disorder).  

VA treatment records dated from May 2004 to March 2005 
demonstrate complaints of depression and hallucinations, and 
treatment for psychological problems assessed as depressive 
and psychotic disorders.  During this period he was 
additionally assessed with rule out dysthymia, and rule out 
narcissistic personality disorder. These records show that 
while the veteran was prescribed antipsychotic medication as 
a means of ameliorating his complaints of hallucinations, he 
declined to take such medication, as a result of his fear 
regarding the side effects.

In March 2005, the veteran was referred for VA psychiatric 
evaluation for diagnostic clarification and treatment 
recommendations.  At the time of the examination, the veteran 
reported a psychological history significant for marital 
discord between the veteran's mother and father, physical and 
emotional abuse of the veteran from the veteran's parents, 
and his elder brother, and maltreatment from his classmates 
due to a perception that the veteran was a "coward."  He 
stated that he entered the military in effort to disprove his 
reputation as a coward.  However, he had experienced 
emotional and psychological problems in service that he 
believed had prevented him from succeeding in the military.  
These problems had continued after the veteran's separation 
from service, such that he was unable to continue at the same 
job for very long, and as a result had numerous different 
occupations over the past 20 years.  He additionally had two 
failed marriages, and was married for the third time at the 
time of the examination.  

He described his current psychiatric symptomatology as 
extreme irritability, hypersensitivity to noise, difficulty 
sleeping due to sleep apnea, and feeling restless.  He stated 
that when he gets irritable he has "bad thoughts" about 
hurting others physically.  He stated that he felt that his 
coworkers and supervisors did not respect him, due to their 
perception of him as "emotionally unstable."  He felt that 
his supervisors and coworkers feared him, thinking that he 
was irritable and explosive, when he was really just 
assertive.

Mental status examination revealed a euthymic mood with 
affect congruent to content.  His speech was noted to be 
spontaneous with normal rate, volume, and production.  No 
psychomotor retardation or agitation was observed.  His 
thought process was logical, coherent, and relevant.  He 
reported occasional hallucinations such as seeing cats in his 
house and smelling cat urine.  No delusions were reported or 
observed.  He convincingly denied self-harm or other-harm 
ideas.  Memory was good for recent and remote events.  

Psychological testing resulted in diagnoses of recurrent 
major depressive disorder with mood incongruent psychotic 
features, rule out bipolar disorder, and rule out cyclothymic 
disorder.  It was recommended that he continue to receive VA 
psychiatric and psychological treatment.  Significantly, the 
veteran did not discuss his military service during the 
evaluation, and the psychologist did not relate any disorder 
to his period of active service.  The examining psychologist 
also did not review the veteran's claims file in rendering 
the diagnoses.

In May 2005, the veteran testified before the Board.  He 
described psychiatric problems that first manifested prior to 
entering active service, but which were worsened as a result 
of his service.  The veteran cited the military's refusal to 
characterize his disorder as a psychiatric disorder, and the 
accordant refusal to offer him psychotherapy or 
antidepressant medication.  He stated that he believed his 
psychiatric problems had been exacerbated as a result of not 
having received proper psychiatric treatment in service.  

VA treatment records dated in November 2005 show that despite 
that the veteran presented with some irritability and 
interpersonal problems at work that had negatively influenced 
his mood, his primary problems were felt to be 
characterological.  

In November 2005, the Board remanded the claim in effort to 
ascertain whether the personality disorder with which the 
veteran was diagnosed in service actually represented the 
early manifestations of a current psychiatric disorder, or a 
worsening of a pre-existing psychiatric disorder.  In this 
regard, in October 2006, the file was referred to the VA 
examiner who conducted the May 2003 examination.  After again 
reviewing the veteran's claims file and medical history, the 
examiner again opined that the most appropriate diagnosis for 
the veteran was personality disorder, not otherwise 
specified, with borderline, passive aggressive, and paranoid 
features.  The veteran's behavior and described symptoms in 
service met the DSM-IV criteria for a diagnosis of a 
characterologic disorder, and for no other psychiatric 
disorder.  Similarly, the veteran's current symptomatology 
met the DSM-IV criteria for a diagnosis of a characterologic 
disorder, and for no other psychiatric disorder.  
Additionally, there was no evidence of a specific event or 
situation during military service that could be considered 
responsible for, or a worsening of such a characterlogic 
disorder.

VA treatment records dated from February 2006 to November 
2006 reveal assessments of personality disorder, depression, 
not otherwise specified, and anxiety disorder.  
Significantly, the veteran's treating psychiatrist assessed 
the veteran with the personality disorder, whereas his 
treating psychologist assessed him with the depression and 
anxiety disorder.  These records also show that the veteran 
did not discuss his military service throughout this period, 
and that neither the psychologist nor the psychiatrist 
related any of these disorders to his period of active 
service.  Additionally, there is no evidence that either the 
psychiatrist or the psychologist reviewed the veteran's 
claims file in rendering these diagnoses.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the 
opinions rendered on VA examination in May 2003 and October 
2006 finding that the only appropriate diagnosis for the 
veteran is a personality disorder.  These opinions were 
rendered after an examination of the veteran and a review of 
his claims file, whereas all other diagnoses were rendered 
without review of the claims file.  The diagnoses of other 
psychiatric disorders, including depressive disorder, anxiety 
disorder, and psychotic disorder, were thus made without 
appropriate historical context.  Because the VA examiner's 
opinions were based upon a review of the entire record, they 
reflect fuller, more informed opinions.  Additionally, the 
Board considers it significant that the VA examiner, a 
psychiatrist, and the veteran's treating VA psychiatrist have 
diagnosed him with personality disorders as opposed to an 
acquired psychiatric disorder.  Because the training required 
for certification as a psychiatrist is more specialized than 
the training required for certification as a psychologist, 
the Board finds the diagnoses of personality disorder to be 
more probative than the diagnoses of depressive disorder, 
anxiety disorder, and psychotic disorder.  In addition, even 
if the diagnoses of depressive disorder, anxiety disorder, 
and psychotic disorder had been based upon a review of the 
claims file, none of the diagnosing psychologists related any 
of these disorders to his period of active service.  
Accordingly, even if such diagnoses were appropriate, there 
is no nexus between any of these disorders and his active 
service, and service connection for an acquired psychiatric 
therefore would not be warranted.

Having determined that service connection for an acquired 
psychiatric disorder is not warranted, the remaining question 
before the Board is whether the veteran is entitled to 
service connection for his personality disorder.  A 
personality disorder, however, is not recognized as a 
disability for which VA compensation may be granted.  
38 C.F.R. §§ 4.9, 4.127 (2007).  As personality disorders are 
specifically excluded as a disease or injury for which 
service connection may be granted, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not warranted on the basis of such a diagnosis.  

In recent statements in support of his claim, and in 
testimony, the veteran has asserted that he is entitled to 
service connection for an acquired psychiatric disorder. 
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about current 
symptoms and what he experienced. Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, an acquired 
psychiatric disorder is not subject to lay diagnosis. The 
veteran can report feeling depressed or anxious.  However, 
these are subjective symptoms and not readily identifiable or 
apparent as clinical disorders in the way that varicose veins 
may be observed, objectively.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).   The veteran does not have the medical 
expertise to discern the nature of any current psychiatric 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The veteran is competent to 
report that he has been told of a diagnosis of a psychiatric 
disorder, but, as noted, he is not competent to provide a 
medical opinion regarding the etiology.  While the veteran 
purports that his symptoms at separation support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The VCAA was not in effect at the time of the RO's initial 
denial of the claim in January 2000.  However, in April 2002, 
prior to the re-adjudication of the claim in April 2002, and 
the readjudications in August 2003, April 2004, and January 
2008, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim for 
service connection.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant with 
respect to his claim for service connection prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him multiple VA examinations.  In addition, the 
veteran testified before the RO and the Board.  At his May 
2005 hearing before the Board, the veteran testified that he 
had received psychiatric treatment prior to entering active 
military service.  In February 2006, VA requested information 
from the veteran authorizing the release of such treatment 
records.  The veteran, however, did not respond to this 
request, and VA was accordingly unable to obtain these 
treatment records. The Board finds these actions have 
satisfied VA's duty to assist with respect to both the claim 
for service connection and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 
ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


